Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Status
	Pursuant with the claims filed 04/05/2022 claims 1-23 are pending and remain in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was filed after the mailing date of the Notice of Allowance on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please see the annotated and attached USPTO Form 1449.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims remain in condition for allowance.  The newly cited art (Ghofrani et al.) teaches what was already known in the art and considered by the Examiner – that macitentan is effective in the treatment of pulmonary arterial hypertension when administered to patients orally at a dose of 10 mg once daily.  
As discussed in the Non-Final Office Action mailed 01/27/2022, in a multiple-ascending dose study of macitentan in human subjects, plasma ET-1 concentrations at steady-state showed a dose-dependent increase, with no increase beyond the 10 mg OD dose, indicating full receptor blockage at this dose level. See SIDHARTA ET AL. (2011) (Cited by Applicants in IDS filed 12/07/2021). Sidharta et al. teach that the maximum tolerated dose of 300 mg is thought to be “well above a clinically effective dose, as based on endothelin-1 levels” (page 981, right column). Sidharta et al. concluded “[f]rom the present results it may be deduced that 25 mg will be a clinically relevant macitentan dose, i.e. the lowest dose that significantly increased plasma endothelin-1 concentrations in this study and thus fully blocks ETA receptors. Taking the expected accumulation into account upon multiple dosing, clinically relevant doses are possibly lower” (page 983, right column). Indeed, at the time the application was filed macitentan administered once daily at a dose of 10 mg was well-established in the art for treatment of patients with PAH. See OPSUMIT® Product Label (October 2013) (Cited by Applicants in IDS filed 12/07/2021) at page 2 (“[T]he recommended dosage of OPSUMIT [macitentan] is 10 mg once daily for oral administration. Doses higher than 10 mg once daily have not been studied in patients with PAH and are not recommended”) (Emphasis Added).
	A person of ordinary skill in the art would therefore have had no reason or motivation at
the time the application was filed to administer a dosage that is at least 6-fold higher than the
already known clinically effective, tolerable once daily dosage of 10 mg macitentan in human patients with PAH, which higher doses were in fact expressly “not recommended” in patients with PAH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629